DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Although a voice mail was left for attorney Clark F. Weight on Dec. 2nd, 2022 to request a response to a restriction between Group I, claims 1-15 and Group II, claims 16-19, upon further consideration, and prior to receiving a response to restriction, the examiner identified, at least, one of the references to render the claimed method, i.e. Group II, obvious. Therefore, the restriction request is withdrawn and no restriction request is presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not recite any limitation specifying the nature and material of the claimed “super hard” material, but claim 6, which depends from claim 1, recites “wherein the body has at least one region substantially free of a catalyst for diamond, said region forming a thermally stable region”. Thus, claim 6 is found indefinite because it is not clear as to whether the super hard material of claim 1 has to be diamond or not. Claim 7 is also found indefinite, not only because it depends from claim 6, but also because claim 7 also recites “wherein the body comprises at most 3 weight percent of catalyst material for diamond”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “wherein the body further comprises a region having a different composition to the first and second fractions”; however, claim 11, which depends from claim 10, recites “wherein the region comprises interbonded super hard material having a different average super hard grain size or elemental composition to the first and/or second fractions”.  According to claim 10, this further region only has a different “composition” to the first and second fractions, but according to claim 11, this other region can have a different composition to the first and/or second fractions or can have a different average size to the first and/or second fractions. Claim 11 broadens the scope of claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000/247746 to Noda Kenji (hereinafter Kenji). 
References made to paragraphs are based on the translated document (see attached for the original and the translation – the original document is followed by the translation).

With respect to claim 1, Kenji teaches a cutting tool in the form of a cubic boron nitride sintered compact used for grinding or cutting tool of high hardness steel or cast iron (Kenji, abstract; [0002]) which has excellent heat resistance and chipping resistance ([0006]) which is taken to read on the claimed “super hard polycrystalline construction” especially considering the fact that a sintered body of cubic boron nitride forms a polycrystalline cubic boron nitride body, and the fact that cBN is a super hard material. Moreover, Kenji teaches that the compact comprises 30-90vol% of fine cBN particles having an average particle size of 1 micron or less and 10-70vol% of coarse cBN particles having an average particle size of 2-10 microns (Kenji, [0007] and [0011)). A particle size range of 2-10 microns is taken to be “around 1.5 to around 10 times” the particle size of 1 micron or “less”. Additionally, Kenji teaches that the two mixtures of fine and coarse particles are mixed “uniformly” ([0006]); thus, it is taken that the fine fraction is in a matrix of coarse fraction.
According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 2, as noted above, Kenji teaches that the compact comprises 30-90vol% of fine cBN particles having an average particle size of 1 micron or less and 10-70vol% of coarse cBN particles having an average particle size of 2-10 microns (Kenji, [0007] and [0011]). A particle size range of 2-10 microns is taken to be “around 2 to around 7 times” the particle size of 1 micron or “less”.

With respect to claim 3, Kenji teaches the use of cBN particles (Kenji, throughout the reference, in particular, abstract, [0002], [0006]-[0007]).

With respect to claim 4, as noted above Kenji teaches the use of cBN particles in the cutting tool (Kenji, throughout the reference, in particular, abstract, [0002], [0006]- [0007]).

With respect to claim 5, Kenji teaches sintering the mixtures of cBN particles; thus, the formation of polycrystalline cubic boron nitride is inevitable. Thus, each fraction of particles would contain/comprises a plurality of intergrown grains of super hard material.

With respect to claims 6 and 7, it is to be noted that claim 6 depends from claim 1, and according to claim 1, the nature of the super hard material is not identified. Thus, the recitation of “wherein the body has at least one region substantially free of a catalyst material for diamond, said region forming a thermally stable region” is treated as a conditional statement due to the fact that the substantial lack of catalyst and a thermally stable region, as claimed, are only “for diamond” as the super hard material.
Claim 7 is rejected as being, indirectly and through dependency on claim 6, depending from claim 1.

With respect to claim 10, Kenji teaches that the cubic boron nitride sintered compact includes a binder containing at least one kind of elements of Group 4a, 5a, 6a of the periodic table, non-boride compound containing at least one kind of the above element, and at least one of AIN and Al2O3 and an iron group metal (Kenji, claim 1 and [0008]). The binder is taken to render the claimed “further” region having a different composition to the first and second fractions obvious.

With respect to claim 11, as noted above, Kenji teaches that the cubic boron nitride sintered compact includes a binder containing at least one kind of elements of Group 4a, 5a, 6a of the periodic table, non-boride compound containing at least one kind of the above element, and at least one of AIN and Al2O3 and an iron group metal (Kenji, claim 1 and [0008]). Thus, claim 11 is rejected because these additional materials have different elemental composition to the first and/or second fractions. 

With respect to claim 13, the cubic boron nitride sintered compact of Kenji is used in cutting tools (abstract and claim 1).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji as applied to claim 1 above, and further in view of WO 2016/160486 to Johnson et al. (hereinafter Johnson) and additionally as evidenced by 2015/0151362 to Olofsson et al. (hereinafter Olofsson).
Kenji renders claim 1 obvious as detailed out above, in that it teaches a cubic boron nitride sintered compact used in cutting or grinding tools. Kenji does not expressly and/or literally disclose the presence of a substrate, attached to the cubic boron nitride sintered compact.
Johnson, drawn to polycrystalline diamond bodies used in cutting and drilling tools, comprises that the polycrystalline diamond bodies can be made without or with a substrate of cemented carbide material (Johnson, abstract, [0024], [0028], [0032], [0055]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains motivated by the fact that the attachment of a substrate to a polycrystalline sintered compact of super hard material has been known as that taught by Johnson, and as such, it would have been obvious and well within the scope of a skilled artisan to have modified Kenji with the teachings of Johnson to have attached a support substrate of cemented tungsten carbide material to the cubic boron nitride of Kenji. This is further motivated by the fact that diamond and cubic boron nitride are functionally equivalent as that shown and evidenced by Olofsson (Olofsson, [0041]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji as applied to claim 1 above, and further in view of U.S. Patent No. 6,258,139 to Jensen.
Kenji renders claim 1 obvious as detailed out above, in that it teaches a cubic boron nitride sintered compact used in cutting or grinding tools. Although Kenji discloses the use of polycrystalline cubic boron nitride in cutting and grinding tool, the reference does not expressly and/or literally disclose the use of a polycrystalline cubic boron nitride for a percussion drill bit.
Jensen, drawn to a cutting element or insert or compact, discloses that their invention is intended for use in cutting tools, most typically roller cone bits, drag bits, percussion bits, and/or metal machining or woodworking tools, and that in Jensen, when the term diamond is used it is defined to mean polycrystalline diamond, polycrystalline cubic boron nitride, or other superabrasive materials (Jensen, col. 1, lines 5-19). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have utilized the polycrystalline cubic boron nitride compact of Kenji in percussion drill bits motivated by the fact that the use of polycrystalline cubic boron nitride compact in percussion drill bits has been known in the art as that shown and taught by Jensen. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji as applied to claim 1 above, and further in view of U.S. Patent No. 5,971,087 to Chaves.
Kenji renders claim 1 obvious as detailed out above, in that it teaches a cubic boron nitride sintered compact used in cutting or grinding tools. Although Kenji discloses the use of polycrystalline cubic boron nitride in cutting and grinding tool, the reference does not expressly and/or literally disclose the use of a polycrystalline cubic boron nitride in drill bits for earth boring or rock drilling, or being used in a drill bit or cutter. 
Chaves, drawn to a superabrasive cutting element, discloses that superabrasive cutting elements are manufactured for placement in drill bits which are used for drilling or boring earth, and that the superabrasive portion is typically a table comprised of polycrystalline diamond compact or other suitable material such as cubic boron nitride (Chaves, col. 1, lines 14-26).
Therefore, it would have been obvious to a person of ordinary skill in the art, prior to effective filing date of the claimed invention, to have modified Kenji with the teachings of Chaves in order to utilize the polycrystalline cubic boron nitride compact of Kenji in drill bits used for boring or drilling earth as that taught and shown by Chaves. Chaves renders it obvious that polycrystalline cubic boron nitride tables have been used in earth boring drill bits. 

Claims 1-5, 8-11, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/160486 to Johnson et al. (hereinafter Johnson.

With respect to claim 1, Johnson teaches polycrystalline diamond bodies, used in tools such as drill bits, wherein such bodies comprise at least a bimodal, or trimodal or even a multimodal particle size fraction, and wherein such polycrystalline diamond bodies exhibit improved wear characteristics, particularly for wear associated with drilling of geological formations (abstract, [0008], [0028]). Thus, the reference renders a “super hard polycrystalline construction” obvious. The different particle fractions are mixed; thus, the claimed first fraction being in a matrix of the claimed second fraction is rendered obvious.
Johnson teaches that the polycrystalline diamond bodies can have a trimodal particle size distribution (abstract) in which there is a first fraction of particles in an amount of less than 10 vol% having a size of 0.1-3 microns, a third fraction in an amount of 20-40 vol% having a size of 3-10 microns, and a second fraction in an amount of greater than 60 vol% having a size of 10-40 microns ([0058]).
In this embodiment of a trimodal particle size distribution, the disclosed third fraction is taken to read on the claimed first fraction; the disclosed third fraction is present in an amount of 20-40 vol% which overlaps with the claimed 5-30 vol% for the claimed first fraction. Also, the disclosed third fraction has an average size of 3-10 microns, which is taken to be 1.5-10 times larger than the particle size of the disclosed first fraction. The disclosed first fraction, which has a particle size of 0.1-3 microns, is taken to read on the claimed second fraction.
According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 2, as noted above, Johnson discloses different embodiments for the particle size fractions; one such embodiments is a trimodal particle size distribution in which the disclosed third fraction, i.e. claimed first fraction, is between around 2 to around 7 times the disclosed first fraction, i.e. claimed second fraction. Based on the disclosed average particle size of the two fractions, it is evidenced that the claimed “average grain size of the first fraction is between around 2 to around 7 times the average grain size average grain size of the second fraction” is rendered obvious.
According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 3 and 4, Johnson teaches the use of diamond particles as the super hard material (Throughout the reference, abstract, and at least [0008]-[0012]).

With respect to claim 5, Johnson teaches that the diamond grains, after being treated under HPHT, form “polycrystalline diamond” bodies; thus, the formation of a plurality of intergrown grains of super hard material is rendered obvious.

With respect to claims 8 and 9, Johnson teaches that the polycrystalline diamond bodies can include a substrate of a cemented carbide material ([0028]).

With respect to claims 10 and 11, as noted above in the rejection of claim 1, Johnson teaches that the polycrystalline diamond bodies can have a trimodal particle size distribution (abstract and [0058]). The disclosed second fraction is taken to render the additional region having a different average size to the other two regions obvious; the disclosed second fraction has diamond grains with particle sizes different than the disclosed first and third fraction ([0058]). Moreover, the disclosed first and third fraction comprise modified diamond particles; whereas, the disclosed second fraction does not. Thus, the disclosed second fraction of Johnson, also, has a different composition than the composition of the disclosed first and third fractions. 

With respect to claims 13-15, Johnson teaches the use of the polycrystalline diamond bodies in cutting tools such as drill bits used in drilling through rocks and geological formations, such drilling/cutting tools could be drag bits but not limited to (abstract, Figure 1, [0027], [0031], [0070], [0074]). Additionally, Figure 1 shows a rotary drill bit structure.

With respect to claim 16, Johnson teaches polycrystalline diamond bodies, used in tools such as drill bits, wherein such bodies comprise at least a bimodal, or trimodal or even a multimodal particle size fraction, and wherein such polycrystalline diamond bodies exhibit improved wear characteristics, particularly for wear associated with drilling of geological formations (abstract, [0008], [0028]). Thus, the reference renders a “super hard polycrystalline construction” obvious. The different particle fractions are mixed; thus, the claimed first fraction being in a matrix of the claimed second fraction is rendered obvious. Johnson, also, teaches a method of forming a super hard polycrystalline diamond construction wherein two or more fraction of diamond particles are cleaned and prepared and placed in an assembly can, with an optional substrate, as well as a metal solvent catalyst to be treated under high pressure and high temperature wherein the pressure can be 4-10 GPa ([0047]-[0059]) to result in the formation of a polycrystalline diamond compact or interbonded polycrystalline diamond material bonded to a substrate. 
Johnson teaches that the polycrystalline diamond bodies can have a trimodal particle size distribution (abstract) in which there is a first fraction of particles in an amount of less than 10 vol% having a size of 0.1-3 microns, a third fraction in an amount of 20-40 vol% having a size of 3-10 microns, and a second fraction in an amount of greater than 60 vol% having a size of 10-40 microns ([0058]).
In this embodiment of a trimodal particle size distribution, the disclosed third fraction is taken to read on the claimed first fraction; the disclosed third fraction is present in an amount of 20-40 vol% which overlaps with the claimed 5-30 vol% for the claimed first fraction. Also, the disclosed third fraction has an average size of 3-10 microns, which is taken to be 1.5-10 times larger than the particle size of the disclosed first fraction. The disclosed first fraction, which has a particle size of 0.1-3 microns, is taken to read on the claimed second fraction.
According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is important to note that Johnson specifically discloses that “It should be appreciated that the above procedures and methods can also be used to prepare polycrystalline diamond bodies based on feedstock that has more than two fractions, i.e. a tri-modal or multimodal feedstock” ([0058]). Thus, the claimed concentration and average grain size of the fine fraction in relation to the second fraction as claimed in the process steps of claim 16 are rendered obvious. The placement of different sizes of diamond particles in the can assembly is taken to render the claimed pre-sinter assembly obvious. 

With respect to claim 18, as noted above in the rejection of claim 16, Johnson teaches the use of diamond grains ([0047]-[0059]).

With respect to claim 19, as noted above in the rejection of claim 16, Johnson teaches the use of a metal catalyst ([0052] and [0054]-[0055]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of 2008/0230280 to Keshavan et al. (hereinafter Keshavan).
Johnson renders claim 1 obvious as detailed out above in the rejection of claim
1. Johnson teaches the use of a metal solvent catalyst such as cobalt or its alloys as a catalyst catalyzing the formation of diamond-to-diamond bonding (Johnson, [0029] and [0054]). Johnson teaches that if metal catalyst is provided from the substrate, it may be present in an amount of about 9-16 wt% in the substrate (Johnson, [0055]).
However, Johnson does not disclose or suggest the leaching of metal solvent catalyst from the polycrystalline diamond bodies to form a thermally stable region.
Keshavan, drawn to polycrystalline diamond material for use in cutting or drilling tools, disclose the use of metal solvent catalyst with diamond grains in the process of forming the polycrystalline diamond material, and then leaching it from the polycrystalline diamond material due to the fact that the presence of metal catalyst in the final polycrystalline diamond material would make it thermally unstable during the use of the polycrystalline diamond material during drilling or cutting operation (Keshavan, [0002]-[0008]). Additionally, Keshavan teaches that the amount of catalyst removed or the desired amount of catalyst to be retained in the final polycrystalline diamond material vary on factors such as efficiency of the removal process and size and density of the diamond matrix (Keshavan, [0045]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have removed or leached the catalyst material from the polycrystalline diamond bodies of Johnson so that at least one region of said bodies be substantially free of a catalyst material for diamond and said region forms a thermally stable region motivated by the fact that the presence of metal catalyst in a polycrystalline diamond construction/body of a drilling tool would make such a tool thermally unstable during the drilling operation and reduce the efficiency of drilling operation as that taught and shown by Keshavan, and thus, it would be desired to remove the catalyst from the polycrystalline diamond body to make it thermally stable, again as that taught by Keshavan. As to the amount of catalyst material to be removed or to be retained in the polycrystalline diamond bodies of Johnson, it would be well within the scope of a skilled artisan that such would depend on factors such as size and density of the diamond matrix and the efficiency of the catalyst leaching process as those taught by Keshavan; thus, retaining at most 3 wt% of catalyst for diamond is expected to be drawn from the combined teachings of the references, in particular, motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of U.S. Patent No. 6,258,139 to Jensen.
Johnson renders claim 1 obvious as detailed out above, in that it teaches a polycrystalline diamond compact used in cutting or grinding tools. Although Johnson discloses the use of polycrystalline diamond in cutting and grinding tool, the reference does not expressly and/or literally disclose the use of a polycrystalline diamond for a percussion drill bit.
Jensen, drawn to a cutting element or insert or compact, discloses that their invention is intended for use in cutting tools, most typically roller cone bits, drag bits, percussion bits, and/or metal machining or woodworking tools, and that in Jensen, when the term diamond is used it is defined to mean polycrystalline diamond, polycrystalline cubic boron nitride, or other superabrasive materials (Jensen, col. 1, lines 5-19). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have utilized the polycrystalline diamond compact of Johnson in percussion drill bits motivated by the fact that the use of polycrystalline diamond compact in percussion drill bits has been known in the art as that shown and taught by Jensen.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 16 above, and further in view of 2008/0230280 to Keshavan et al. (hereinafter Keshavan).
Johnson renders claim 16 obvious as detailed out above in the rejection of claim 16. Johnson teaches the use of a metal solvent catalyst such as cobalt or its alloys as a catalyst catalyzing the formation of diamond-to-diamond bonding (Johnson, [0029] and [0054]). Johnson teaches that if metal catalyst is provided from the substrate, it may be present in an amount of about 9-16 wt% in the substrate (Johnson, [0055]).
However, Johnson does not disclose or suggest the leaching of metal solvent catalyst from the polycrystalline diamond bodies to form a thermally stable region.
Keshavan, drawn to polycrystalline diamond material for use in cutting or drilling tools, disclose the use of metal solvent catalyst with diamond grains in the process of forming the polycrystalline diamond material, and then leaching it from the polycrystalline diamond material due to the fact that the presence of metal catalyst in the final polycrystalline diamond material would make it thermally unstable during the use of the polycrystalline diamond material during drilling or cutting operation (Keshavan, [0002]-[0008]). Additionally, Keshavan teaches that the amount of catalyst removed or the desired amount of catalyst to be retained in the final polycrystalline diamond material vary on factors such as efficiency of the removal process and size and density of the diamond matrix (Keshavan, [0045]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have removed or leached the catalyst material from the polycrystalline diamond bodies of Johnson so that at least one region of said bodies be substantially free of a catalyst material for diamond and said region forms a thermally stable region motivated by the fact that the presence of metal catalyst in a polycrystalline diamond construction/body of a drilling tool would make such a tool thermally unstable during the drilling operation and reduce the efficiency of drilling operation as that taught and shown by Keshavan, and thus, it would be desired to remove the catalyst from the polycrystalline diamond body to make it thermally stable, again as that taught by Keshavan. As to the amount of catalyst material to be removed or to be retained in the polycrystalline diamond bodies of Johnson, it would be well within the scope of a skilled artisan that such would depend on factors such as size and density of the diamond matrix and the efficiency of the catalyst leaching process as those taught by Keshavan; thus, retaining at most 3 wt% of catalyst for diamond is expected to be drawn from the combined teachings of the references, in particular, motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731